Citation Nr: 1122735	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred at White County Medical Center in March 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1973 to October 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs(VA) Medical Center in Little Rock, Arkansas (VAMC).  


FINDING OF FACT

The care provided to the Veteran at White County Medical Center in March 2007 was not authorized in advance and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at White County Medical Center in March 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim; however, these changes are not applicable to claims such as the one decided herein.  See Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases was not found in the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 17.  

Payment or Reimbursement of the Unauthorized Medical Expenses 

The Veteran is seeking reimbursement for the costs of private medical treatment received in March 2007.  He asserts that a medical emergency existed because he had a serious allergic reaction after he was bitten by a spider.  He stated that his left hand became very swollen and that the closest VA facility was 80 miles from his home.  The Veteran points out that he had been treated in the past for such emergency situations, treatment that was paid by VA.  It is neither contended, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care he was provided at that time.  He points out that he used to have a VA fee basis card, but lost it because he did not use it. 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The changes made do not include any critical to the circumstances of this case.  

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service- connected disability, or 
(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or 
(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or 
(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, service connection is in effect for ankylosing spondylitis, rated 70 percent disabling.  The Veteran has been found to be totally disabled by reason of individual unemployability due to service connected disabilities (TDIU) since 1985.  Although service connection was not in effect for an allergic reaction resulting from a spider bite, his total rating rendered him eligible for treatment.  Notwithstanding the fact that the Veteran was eligible for treatment, there is no indication that the private medical treatment that he received in March 2007 was for a medical emergency such that a VA facility was not feasibly available.  

The relevant facts in this case are not in dispute.  Specifically, pertinent records show that on March 8, 2007 the Veteran was treated at White County Medical Center, with a chief complaint of swelling of the middle finger of his left hand.  The treatment records show that swelling had gradually increased over the previous two days, so the treatment was considered non-urgent in nature.  The diagnosis was cellulitis, and the treatment was antibiotic medication.  

As stated previously, one of the requirements for establishing entitlement under 38 U.S.C.A. § 1728 and 38 C.F.R. §17.120 is that the treatment be for a medical emergency.  Here, the weight of the evidence demonstrates that treatment of the Veteran's left middle finger swelling did not constitute a medical emergency.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical emergency as a sudden, generally unexpected occurrence or set of circumstances demanding immediate action).  Rather, the symptoms developed gradually over the span of two days.  The Veteran was discharged to home in good condition with treatment of antibiotic medication.  Because the preponderance of the evidence shows that he was not in an emergency situation on March 8, 2007, the evidence does not meet at least one of the three criteria for reimbursement for the costs of that treatment.  
38 U.S.C.A. § 1728 & 38 C.F.R. § 17.120.  

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under that law, reimbursement of the aforementioned medical expenses requires that the Veteran meet the criteria enumerated in 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, the provisions of which became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2010).  

Again, the evidence does not satisfy at least one of the requisite criterion set forth above requiring that treatment be rendered for a medical emergency.  For this reason, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002 cannot be granted.  By its explicit terms, under 38 U.S.C.A. § 1725, payment or reimbursement cannot be provided for treatment that was not for medical emergency.  As found above, the Veteran's condition prior to admission was not symptomatic of an emergent condition, and weight of the evidence does not indicate that to delay treatment would have been hazardous to life or health.  While the Board acknowledges that the symptoms may have required medical attention, the treatment does not meet the requirements for emergency services under 
38 C.F.R. § 17.1002.

Because the evidence does not meet one of the criterion under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  

The Veteran has not otherwise provided or identified any medical opinion that supports his assertion that a medical emergency existed in March 2007.  In this case the determination that the Veteran's condition in March 2007 was non-emergent is supported by the medical evidence of record.  The preponderance of the evidence is against this claim, and it must be denied.


ORDER

Payment or reimbursement of unauthorized private medical expenses incurred at White County Medical Center in March 2007 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


